Exhibit 99.1 Semi-Annual Servicer’s Certificate AEP Texas Central Company, as Servicer AEP Texas Central Transition Funding II LLC Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement dated as of October 11, 2006 (the "Agreement") between AEP Texas Central Company, as Servicer and AEP Texas Central Transition Funding II LLC, as Note Issuer, the Servicer does hereby certify as follows: Capitalized terms used herein have their respective meanings as set forth in the Agreement. References herein to certain sections and subsections are references to the respective sections of the Agreement. Collection Periods: Jan-2013 to Jun-2013 Payment Date: 07/01/2013 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 01/13 Collection Period (1) ii. Remittances for the 02/13 Collection Period iii. Remittances for the 03/13 Collection Period iv. Remittances for the 04/13 Collection Period v. Remittances for the 05/13 Collection Period vi. Remittances for the 06/13 Collection Period (2) vii. Investment Earnings on Collection Account viii. Investment Earnings on Capital Subaccount ix. Investment Earnings on Excess Funds Subaccount x. Investment Earnings on General Subaccount xi. General Subaccount Balance (sum of i through x above) xii. Excess Funds Subaccount Balance as of Prior Payment Date xiii. Capital Subaccount Balance as of Prior Payment Date xiv. Collection Account Balance (sum of xii through xiii above) (1) January remittances include the previous year's true-up, which was settled on January 25, 2013. (2) June remittances do not include the previous year's true-up, which will be settled on July 25, 2013. Page 1 2. Outstanding Amounts as of Prior Payment Date: Series 2006-1 i. Class A-1 Outstanding Amount ii. Class A-2 Outstanding Amount iii. Class A-3 Outstanding Amount iv. Class A-4 Outstanding Amount v. Class A-5 Outstanding Amount vi. Aggregate Outstanding Amount of all Series 2006-1 Notes {Add Other Series as applicable} vii. Aggregate Outstanding Amount of all Notes 3. Required Funding/Payments as of Current Payment Date: Series 2006-1 Principal Principal Due i. Class A-1 ii. Class A-2 iii. Class A-3 iv. Class A-4 v. Class A-5 vi. For all Series 2006-1 Notes {Add Other Series as applicable} Note Interest Days in Interest Principal Series 2006-1 Interest Rate Period (1) Balance Interest Due vii. Class A-1 4.98% viii. Class A-2 4.98% ix. Class A-3 5.09% x. Class A-4 5.17% xi. Class A-5 5.31% xii. For all Series 2006-1 Notes {Add Other Series as applicable} Required Level Funding Required xiii. Capital Subaccount Notes: 1.On 30/360 day basis for initial payment date; otherwise use one-half of annual rate. Page 2 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture: i. Trustee Fees and Expenses ii. Servicing Fee iii. Administration Fee iv. Operating Expenses v. Semi-Annual Interest (including any past-due for prior periods) Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Interest Payment 2. Class A-2 Interest Payment 3. Class A-3 Interest Payment 4. Class A-4 Interest Payment 5. Class A-5 Interest Payment {Add Other Series as applicable} vi. Principal Due and Payable as a Result of Event of Default or on Final Maturity Date Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment 5. Class A-5 Principal Payment {Add Other Series as Applicable} vii. Semi-Annual Principal Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment 5. Class A-5 Principal Payment {Add Other Series as Applicable} Page 3 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture (continued): viii. Funding of Capital Subaccount (to required level) ix. Investment Earnings on Capital Subaccount Released to Note Issuer x. Deposit to Excess Funds Subaccount xi. Released to Note Issuer upon Retirement of all Notes xii. Aggregate Remittances as of Current Payment Date 5. Outstanding Amount and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Series 2006-1 i. Class A-1 Outstanding Amount ii. Class A-2 Outstanding Amount iii. Class A-3 Outstanding Amount iv. Class A-4 Outstanding Amount v. Class A-5 Outstanding Amount vi. Aggregate Outstanding Amount of all Series 2006-1 Notes {Add Other Series as applicable} vii. Aggregate Outstanding Amount of all Notes viii. Excess Funds Subaccount Balance x. Capital Subaccount Balance xi. Aggregate Collection Account Balance 6. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(e) of Indenture): i. Excess Funds Subaccount iii. Capital Subaccount iv. Total Withdrawals Page 4 7. Shortfalls In Interest and Principal Payments as of Current Payment Date: i. Semi-annual Interest Series 2006-1 1. Class A-1 Interest Payment 2. Class A-2 Interest Payment 3. Class A-3 Interest Payment 4. Class A-4 Interest Payment 5. Class A-5 Interest Payment {Add Other Series as Applicable} ii. Semi-annual Principal Series 2006-1 1. Class A-1 Principal Payment 2. Class A-2 Principal Payment 3. Class A-3 Principal Payment 4. Class A-4 Principal Payment 5. Class A-5 Principal Payment {Add Other Series as Applicable} 8. Shortfalls in Required Subaccount Levels as of Current Payment Date: ii. Capital Subaccount IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semi-Annual Servicer’s Certificate this 17th day of June, 2013. AEP TEXAS CENTRAL COMPANY, as Servicer By: /s/ Julie Sloat Name: Julie Sloat Title: Treasurer Page 5
